Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Song (US 20070269481), Cahuzac (USP 5645677), Liu (WO2009026200), Bonsignore (US 20080300668), Purdy (US20070027535), Strickler (US20070232169), Fierensal (US20060175727), Mitchell (USP7981353) and Wong (USP4475972), as a whole, fail to make obvious an apparatus for manufacturing a three-dimensional porous tubular scaffold, an apparatus comprising a base; an XYZ position system connected to the base; a material delivery system that is mounted on the base; a rotary rod driver connected to the base, wherein the rotary rod driver provides rotation around a rotational axis, wherein rotational axis is parallel to the Y-axis, and wherein the rotary rod driver rotates, stop and rotate back and forth, a rod mounted in and driven by the rotary rod driver, wherein the rod is equipped with a cooling coil inside the rod. The rotary rod equipped with a cooling coil inside the shaft of the rotary rod provides the polymer solution deposited onto the rotary rod to be quickly frozen, so that the deposited polymer solution is kept at its deposited location and maintains a certain size and shape, wherein multiple layers of frozen polymer solution are deposited on the rotation axis to form a thicker tubular wall porous .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626